Response by Chief Justice Guffy,
overruling petition for rehearing:
• On account of the zeal manifested by the appellees’ attorney in his petition for a rehearing, as well as the practical importance of the question involved, we have, determined to file a response to the petition for a rehearing.
*279The case of Malone v. Conn., 95 Ky., 98,. 15 R., 421 (23 S. W., 677), and Aims v. Same, Id., is conclusive upon the question involved in the case at bar, and was decided October 31, 1893. The syllabus read's as follows: “Real estate in which infants own a remainder interest can be sold only for the purpose of reinvestment as provided by section 491 of the Civil Code of Practice. There can not be a sale of such property under section 490, Id. And the fact that the life tenant, as guardian for the inf ant. remaindermen, asks’ for a sale of the property, alleging that the owners are joint tenants, and that the property can not be^ divided, does not vest the possession in the remaindermen, so as to authorize the sale. Therefore the purchaser at such a sale does not acquire such a title as a court of equity will require one who has purchased from him to accept. While dower is not an estate- until assigned, an estate by the curtesy takes effelct as a freehold estate immediately, on the death of the wife.” The case of Swearingen v. Abbott (decided May 19, 1896), 99 Ky., 271 (18 Ky. L. R., 185) (35 S.. W., 925), also conclusively sustains the opinion heretoforerenderedinthe case at bar. The court, speaking throughOhiefr Justice Pryor, said: “While it is manifest the property in this case is indivisible, and perhaps it is to the interest of' the infants that it should be sold, s'till the proceedings d'o not follow the provisions of the Code authorizing the sale of infants’ real estate. It is true, the owner of three-fourths of the realty consents to the sale, and the life tenant, by cross petition, is seeking to subject the realty to the satisfaction of a lien; yet. the infants, by their nest friend, could not bring the action, because they were not in possession, and, although with a vested estate, the pos*280session is with the life tenant and the other joint owner. Malone v. Conn, supra. This- is not a sale for debt, within section 489 of the Code, or a proceeding under 491, but an attempt, to sell under section 490, because the estate was vested in the infants. Whether or not the title passed by reason of the cross petition of the father is a question of doubt; but the purchaser is com,plaining, and it is not only proper, but essential, that these statutes regulating the sale of infants’ realty should be complied with. If the father has a lien, let 'him enforce it, or, if the joint tenant wants it sold, let her bring the action,, and not by her next friend of the infants, without an averment bringing the case within either of the sections of the Code under which the realty of infants can be sold. Section 490 not only requires that the estate should be vested, but the possession must be with the infants. Here they have no right to enter because of the life estate in-the father.” This court, in Malone v Conn, supra, speaking through Judge Pryor, said: “The case of Power v. Power 12 Ky. Law Rep., 793, (15 S. W., 523), was not a construction of this section: the court holding only that the widow acquired the title by virtue of the assignment, and not before. The title vests in such a case in the heirs, subject to the widow’s right of dower, and there the title remains until dower is assigned. Says Mr. Minor in his Institutes: ‘There is a radical difference between a right of dower and an estate by the curtesy. The latter takes effect as-a freehold estate immediately on the death of the wdfe. On the other hand, dower is not in any sense an estate until assigned.’ 2 Minor, Inst., 157. This is the common rule, the widow not being vested with the title or the power. She has no legal seisin or right of entry until dower is assigned. 2 Scrib. Bower, 27. Whether or not *281this right of entry is affected, by our statute is not necessary to determine, as it is plain the vested interest in remainder, without the possession, did mot authorize the sale under section 490. In the case of Kean v. Tilford, 81 Ky., 600 5 R., 655, where the parties held as tenants in common, their several interests being different, this court held that, as the parties before the court all owned the realty, the mere fact of one interest being greater than another did not prevent the sale under the statute. There may not be a unity or equality of interest, but where the parties, plaintiffs and defendants, all own the estate and are in the possession, the fact that one of the essentials required to create a joint tenancy at the common law is absent will not preclude a sale under the statute.” It follows that the title exhibited is not such as the chancellor should require the appellees to accept. The opinion of the court in Kean v. Tilford was delivered by Chief Justice Pryor; and it will be seen from the foregoing that the court discusses the case of Kean v. 'Tilford, and shows that the opinion in that case is not at all in conflict with the opinion in Malone v. Conn, supra. It seems to us that there is a good and valid reason that might be urged in support of the doctrine announced herein. In the case at bar, if the sale of the land was sustained, it w-ould necessarily follow that there would be a valuation- of the interest of the life tenant (the father), and he would be paid the amount so found as the value of Ms life estate, leaving only the residue of the purchase money to go into the hands of the guardian of the infants, when, if the property remained unsold, the. infants would ultimately own and possess the entire estate, and in many instances such a result would be much more beneficial to the infant than to have the property sold, and an apportionment of the proceeds made *282between the life tenant and the infant; hence it is that the law requires, in case of a sale of the infant’s property, the possession of which is in the infant, that only a vested remainder can be sold, as provided in section 491 of the Code.
From the foregoing, it is clear that the sale in the case at bar was unauthorized, and the petition for a rehearing is therefore overruled.